Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.

Claim Status
Applicant’s claim amendments and arguments in the response filed 26 April 2021 are acknowledged. 
	Claims 44, 47-49, 51, 58-63 & 65-76 are pending.
Claims 1-43, 45, 46, 50, 52-57 & 64 are cancelled.
Claims 44, 66, 67, 75 & 76 are amended.
 	Claims 49, 61-63, 68 & 69 are withdrawn.
	Claims 44, 47, 48, 51, 58-60, 65-67 & 69-76 are examined on the merits. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Examination on the merits is extended to the extent of the following species:
Natural film forming biopolymer-alginic acid;
B)	Water containing solvent- water/ethanol mixture;
-and-
C) 	Further Compound- 2-amino-2-methyl-1-propanol.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers
have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 July 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

New & Maintained Objections/Rejections
Specification
The abstract of the disclosure is objected to because it contains legal phraseology and misspellings. In line 2, the abstract contains the legal phraseology “said composition”. Line 2 also contains the misspelling “moietyora” instead of “moiety or a compound.”
 Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 44, 47, 48, 65 and 69-76 are objected to because of the following informalities: 

Claims 47 & 48 are unnecessarily wordy, reciting “[t]he composition of claim 44 comprising said compound containing an amine moiety wherein said compound is….” (emphasis added). Consider whether an amendment to recite “[t]he composition of claim 44, wherein said compound containing an amine moiety is…” is reflective of the invention while being more succinct.
With specific regard to claim 47, many options are recited in an awkward way. Is the recitation “[t]he composition of claim 44, wherein said compound containing an amine moiety is an alkylamine, a hydroxyalkylamine, an amino acid, an amine, a diamine, a triamine, a polyamine, an aminoalcohol, a diaminoalcohol, a triaminoalcohol or polyaminoalcohol” reflective of Applicant’s invention while still being more succinct?
Claim 65 contains grammatical errors and conjugation errors. Is the recitation “[t]he composition of claim 48, wherein said compound containing an amine moiety is triethanolamine 10or 2-amino-2-methyl-1-propanol” reflective of the invention? Support for such an amendment is found at paragraph [0074] of the disclosure.
The numbering of the claims following claim 68 is not in accordance with 37 C.F.R. 1.75 (f) which requires the claims to be numbered consecutively in Arabic numerals. There are two claims designated as claim 69. As such, the claims are not in consecutive order. Applicant is required to renumber the claims. The claim numbers referred to below refer to the originally submitted numbering.
Claims 73 and 74 are also objected to because they recite “further thickeners” indicating a thickener is already present. However, none of the previous claims recite a thickener. Applicant .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44, 47, 48, 51, 58-60, 65-67 & 70-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Independent claims 44 and 67 recite compositions which may be hairspray compositions which do not comprise cyclodextrin.  The recited compositions comprise natural film-forming biopolymer/alginic acid, a water containing solvent (e.g. alcohol/water mixture), and a wherein the composition does not comprise a cyclodextrin” is a negative limitation. A negative limitation that does not appear in the Specification as filed may “introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.”  HYPERLINK "http://scholar.google.com/scholar_case?case=15785973736914870022" Ex parte Grasselli, 231 USPQ 393, 394 (BPAI 1983), aff' d mem. 738 F.2d 453 (Fed. Cir. 1984). Paragraph [0033] of the specification is drawn to an alcohol/water mixture and the amount of alcohol by weight of the composition. Paragraphs [00112]-[00116] are drawn to a limited number of species of hair spray compositions consisting of: A) alginic acid, 2-amino-2-methyl-1 propanol, ethanol and water; B)  alginic acid, triethanolamine, ethanol and water; C) alginic acid, choline hydroxide, ethanol and water; or D) alginic acid, sodium prolinate, ethanol and water. Nowhere does the specification contemplate inclusion or exclusion of cyclodextrin.  The claim amendments change the scope of the disclosure; thereby, constituting new matter.  
Claims 47, 48, 51, 58-60, 65, 66 & 70-76 are rejected under 35 USC 112, first paragraph, because they ultimately depend from claim 44 or 67.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44, 47, 48, 51, 58-60, 65-67 & 69-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Tanner (WO 98/35651; Published: 1998) as evidenced by Kraemer (US 2003/0083322).
*The claim numbers referred to below refer to the originally submitted numbering.
**With regard to claim 66, it is noted that the term “about” is not defined in the Specification and is understood to include lower/higher values including “from about 60%".
With regard to claims 44, 47, 48, 51, 58, 59, 65-67 & 69-76, and the elected species, Tanner in Examples IX-XII teaches hairspray compositions comprising 74-80 wt.%  denatured ethanol and 14.5-20.5 wt.% water (pg. 34-35). More broadly, Tanner teaches water is an optional ingredient but it is included in a preferred embodiment (pg. 27). Tanner further teaches “[t]ypically the concentration of water can range from 0 to about 39.949% by weight of the composition” (i.e. at least 40 %; pg. 27).  Tanner further teaches the compositions of their invention comprise alcohol which is most preferably ethanol (pg. 4). More broadly, Tanner teaches the compositions of their invention comprise alcohol, which may be ethanol, in an amount from about 60% to about 99.9% by weight (pg. 4). Tanner in the Example IX-XII hairsprays teaches the compositions comprise aminomethyl propanol in an amount of 0.657% (i.e. 2-amino-2-methyl-1-propanol; pg. 34-35). Tanner in the Example IX-XII hairspray teaches the composition “does not comprise further thickeners” (pg. 34-35). Tanner does not contemplate inclusion of cyclodextrin for use in the compositions of their invention (i.e. the composition does As evidenced by Kraemer, in the hair arts, alginic acid and octylacrylamide/acrylic acid ester/butylaminoethyl methacrylic acid copolymers are film forming agents applied to hair fibers ([0076];  Kraemer’s claim 24 & 27).
While there is not a single example comprising alginic acid in a hair spray, it would have been obvious to modify Tanner’s hair spray compositions by substituting the octylacrylamide/ acrylates butylaminoethyl methacrylate copolymer with alginic acid [yielding a composition which his free of synthetic polymers] because Tanner teaches both alginic acid and octylacrylamide/ acrylates butylaminoethyl methacrylate copolymer as suitable personal care polymers for inclusion in the invention and these polymers are known film forming agents in the art.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the hairspray film on hair.
With regard to the recited amounts of alginic acid, aminomethyl propanol, ethanol and water, Tanner teaches these reagents in amounts which overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, 39.949% water and “at least 40%” are expected to have the same viscosity and carrier properties since Tanner teaches water to be an optional component and aqueous carrier (pg. 10 & 27).  

Response to Arguments
In the traverse of the rejection of the claims under 35 USC 103(a) over the combined teachings of Khoshdel, Dermaviduals, Fischer, and Smetana, Applicant argues Khoshdel requires inclusion of cyclodextrin which is now excluded by the instant claims (reply, pg. 8-10). Applicant further argues neither Dermaviduals, Fischer, nor Smetana remedy this deficiency (reply, pg. 10-11).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619     

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619